 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:21-MC-00012-MCE-DB
12                   Plaintiff,
                                                         STIPULATION AND ORDER EXTENDING TIME
13            v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                         AND/OR TO OBTAIN AN INDICTMENT
14                                                       ALLEGING FORFEITURE
     APPROXIMATELY $48,500.00 IN U.S.
15   CURRENCY,
16                            Defendants.
17          It is hereby stipulated by and between the United States of America and potential claimants
18 Xiaobing Wang, Min Guo, and Lianfeng Li, (“claimants”), by and through their respective counsel as

19 follows:

20          1.      On or about September 23, 2020, the Homeland Security Investigations seized the above-
21 referenced defendant asset pursuant to a State search and seizure warrant (hereafter “defendant asset”).

22          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required
23 to send notice to potential claimants, file a complaint for forfeiture against the defendant currency, or

24 obtain an indictment alleging that the defendant currency is subject to forfeiture within ninety days of

25 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

26 deadline was January 20, 2021.

27          3.      By Stipulation and Order filed January 22, 2021, the parties stipulated to extend to April
28 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

29
                                                                            Stipulation to Extend Time to File Complaint
                                                          1
30
 1 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3          4.       By Stipulation and Order filed April 28, 2021, the parties stipulated to extend to June 18,

 4 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 August 17, 2021, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.       Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to August 17, 2021.

14 Dated:        6/14/2021                                 PHILLIP A. TALBERT
                                                           Acting United States Attorney
15

16                                                 By:     /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
17                                                         Assistant U.S. Attorney
18

19 Dated:        6/14/2021                                 /s/ Mark J. Reichel
                                                           MARK J. REICHEL
20                                                         Attorney for Potential Claimants
                                                           Xiaobing Wang, Min Guo, and Lianfeng Li
21                                                         (Signature authorized by email)
22

23          IT IS SO ORDERED.

24 Dated: June 21, 2021

25

26

27

28

29
                                                                             Stipulation to Extend Time to File Complaint
                                                          2
30
